Citation Nr: 1203513	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability, to include on a secondary basis.

2.  Entitlement to an initial disability rating higher than 10 percent for post-traumatic arthritis of the right knee.

3.  Entitlement to an initial disability rating higher than 10 percent for left knee disability (excluding the period of a temporary total rating from August 4, 2010 to November 1, 2010). 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Montgomery, Alabama Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a May 2006 rating decision, the RO granted service connection for post-traumatic arthritis of the right knee and arthrosis of the left knee, and granted 10 percent disability ratings for each knee.  In an October 2006 rating decision, the RO denied service connection for lumbar spine disability.

In November 2008, the Veteran had a Travel Board hearing at the RO before the undersigned Veteran's Law Judge.

In November 2009, the Board issued a decision on several issues on appeal.  The Board remanded the issues of service connection for lumbar spine disability and higher initial ratings for disabilities of the right and left knees to the RO via the Appeals Management Center (AMC), in Washington, DC.

In August 2010, the Veteran had left knee surgery at a VA facility.  In a November 2010 rating decision, the RO granted a temporary total (100 percent) rating for convalescence following the surgery.  The RO made the temporary total rating effective from August 4, 2010, through October 31, 2010.  The RO continued the 10 percent rating effective November 1, 2010.  

For the reasons explained below, the issue of entitlement to service connection for a lumbar spine disorder is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.
FINDINGS OF FACT

1.  The right knee disability has been manifested by flexion limited to 90 degrees at worst and extension limited to 5 degrees at worst, objective evidence of a torn medial meniscus, prior complaints of locking, and effusion.

2.  The left knee arthrosis/arthritis has been manifested by flexion limited to 90 degrees at worst and extension limited to 5 degrees at worst.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for post traumatic arthritis of the right knee with medial meniscal tear have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5258 (2011).

2.  The criteria for an initial rating in excess of 10 percent for left knee arthrosis/arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the VA provided VCAA notice in letters issued in March 2002, August 2003, and July 2006.  In those letters, VA advised the appellant what information and evidence was needed to substantiate claims for service connection and for higher disability ratings, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The case was last adjudicated in March 2011.

In any event, the right and left knee disability rating claims arise from the initial awards of service connection for those disabilities.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. At 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, VA's duty to notify with respect to those claims has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service medical records, VA examination reports, and transcripts of a May 2007 RO hearing and the November 2008 Travel Board hearing.  In response to the directives of the November 2009 Board remand, the RO obtained VA treatment records and the Veteran was afforded a VA examination which included the relevant symptomatology regarding his knee disabilities.  Accordingly, the Board is satisfied that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by responding to notices, submitting evidence and argument in writing and at hearings, and reporting for examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2011).

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees. A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). 

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is knee impairment with slight recurrent subluxation or lateral instability; a 20 percent rating for moderate recurrent subluxation or lateral instability; or a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a. 


Under Diagnostic Code 5258, a 20 percent rating is assigned for a knee with dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Id. 

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 FR 59988 (2004).

Service connection for post traumatic arthritis of the right knee and arthrosis of the left knee was established by the May 2006 rating decision.  A 10 percent rating was assigned for the right knee effective January 25, 2002.  A 10 percent rating was assigned for the left knee effective July 25, 2003.

Private treatment records from 1995 note complaints of effusion in the right knee.  

Private treatment records dated in June 2002 note the Veteran complaining of pain and swelling in his right knee.  X-rays were noted to show only mild lateral arthritis.  A small effusion was noted.  The physician noted that the Veteran probably had an old torn meniscus from years ago that had just gotten bad enough that it is hurting all the time.  An MRI conducted in June 2002 revealed a complete tear of the posterior third of the medial meniscus.  

Private treatment records from December 2002 noted the Veteran reporting that his left knee sporadically cracks and pops, but there is no locking or jumping out of place.  Range of motion was good.  The physician stated that x-rays showed early arthritic changes but nothing more.  

VA examination conducted in September 2003 noted the Veteran's subjective complaints of pain, weakness, stiffness, swelling, instability, giving away, locking, fatigability and lack of endurance.  He noted he does not take any medication for his knees.  He did not use crutches, braces or a cane.  He denied subluxation.  Range of motion was reported as 100 degrees of flexion on the left and 106 degrees on the right, with normal motion being 140 degrees.  Extension was listed as -18 degrees on the left and -20 degrees on the right, with zero degrees being normal.  The examiner noted that stability was fair.  X-rays of both knees were normal.  The diagnosis was arthralgia of both knees.  

An October 2004 VA examination noted the Veteran complaining of bilateral knee pain exacerbated by walking, weather changes, and physical activity but relieved with pain medication.  He reported that occasional fluid draining was needed for the right knee.  He stated that he has some instability in both knees but does not use braces or other assistive devices.  He denied dislocation and subluxation.  It was noted that the Veteran worked as a nursing assistant but did not let his knee disabilities affect his job, although they did make the job more difficult.  Physical examination revealed full range of motion of 0 to 140 degrees without any hyperextension.  Objective testing revealed no instability.  A small effusion was noted on the right.  Crepitus was noted bilaterally.  The diagnosis was degenerative joint disease of the bilateral knees based on clinical evaluation only as x-rays from 2003 were negative.

An August 2005 orthopedic clinic note revealed the Veteran complaining of pain in his knees with prolonged sitting, going up and down stairs, and walking for long distances.  Physical examination did not reveal any effusion.  Range of motion was 0 to 130 degrees and there was no ligamentous instability.  McMurray's test was negative bilaterally.  X-ray revealed post traumatic arthritis of the right knee.  The clinician also diagnosed arthrosis of the left knee.

Private treatment records dated in June 2006 noted that the Veteran has not had surgery on his right knee due to his heart and that he was too young for knee replacements.  It was suggested that he exercise on a stationary bike for 15 minutes a day.   

Subsequent private and VA outpatient treatment records reflect treatment for bilateral knee pain.  In August 2007, range of motion of the right knee was 0 to 100 degrees of extension and flexion.  Effusion was noted.  The clinician noted that there was no instability.  The impression was meniscus tear and osteoarthritis.  A December 2008 outpatient report noted complaints of locking and grinding of the right knee.  In 2009 it was noted that arthroscopy was not warranted as the arthritis was too advanced to have any reasonable chance of success.  Knee replacement was recommended.  A January 2009 MRI of the left knee showed moderate to severe degenerative cartilage loss of the patella femoral joint but no meniscal tear.  MRI of the right knee revealed moderate degenerative cartilage loss and a horizontal tear through the posterior horn of the medial meniscus.  In July 2009, range of motion of the right knee was 0 to 120 degrees.  The clinician noted there was no ligamentous instability.  An entry from October 2009 noted x-ray findings of some loss of cartilage and a mild meniscal tear.  Range of motion was listed as 0 to 120 degrees with crepitus of the patellofemoral joint.  The clinician noted that there was no laxity.  The assessment was bilateral knee osteoarthritis.  In March 2010, range of motion was noted to be 5 degrees of extension to 90 degrees of flexion with pain bilaterally.  Instability was not shown. 

An MRI of the left knee in July 2010 revealed a left quadriceps tendon tear apparently caused when his knee gave way.  He underwent surgery in August 2010.  As noted above, the Veteran received a temporary total evaluation from August 4, 2010 to November 1, 2010 for a period of convalescence for that surgery.

VA examination conducted in December 2010 revealed that the Veteran worked full time as a scheduling clerk.  The Veteran noted that he wore knee braces intermittently, that his standing was limited to 15 minutes.  He subjectively complained of giving way, pain and stiffness, but denied instability, weakness, incoordination, subluxation, and locking.  He was noted to have an antalgic gait but no deformity.  Examination revealed no instability or patellar or meniscus abnormality bilaterally.  Crepitus was noted on the right but not on the left.  Range of motion was 0 to 100 degrees on the right and 0 to 90 degrees on the left.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's left knee arthrosis/arthritis is appropriately evaluated as 10 percent disabling for the entire period of claim (exclusive of the total rating for convalescence), but that a 20 percent rating is warranted for the right knee under Diagnostic Code 5258.

As an initial matter, the Board notes that the September 2003 VA examination reported extension as "-18 degrees" on the left and "-20 degrees" on the right, with zero degrees being normal.  Such findings reflect hyperextension, rather than limited extension.  In addition, that examiner noted no edema but stated there was instability, weakness and tenderness; he did not include any stability testing or other objective indications to support these statements in the report.  Subsequently, however, the examiner noted there was no loss of function.  The findings on this examination are inconsistent with other evaluations conducted close in time to that examination, as well as examinations and evaluations conducted throughout the claim.  Notably, a VA examination conducted just one year later in October 2004 noted full range of motion, that varus/valgus and Lachman's test were negative and that there was no instability.  As the 2003 examination results are significantly inconsistent with the other findings of record, the Board accords little probative value to the findings on that examination.  In any event, the Veteran was not shown to have arthritis at that time as the x-ray was normal, and the 10 percent rating assigned to each knee adequately compensated the Veteran's subjective complaints and the reported objective findings.  

With respect to the left knee, the most probative evidence of record demonstrates that flexion has been limited to 90 degrees at worst and extension has been limited to 5 degrees at worst, even considering complaints of pain.  Such findings do not support even a 10 percent rating under Diagnostic Codes 5260 or 5261, let alone a higher rating or separate rating under either of those Codes for limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  In this regard, at no time during the course of the claim has the probative evidence reflected objective findings showing flexion limited to 30 degrees or extension limited to 15 degrees, even considering complaints of pain, to warrant a higher evaluation under Diagnostic Code 5260 or 5261.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).  

Additionally, although the Veteran has subjectively reported giving way or instability involving his left knee, the most probative evidence reflects no objective findings of instability.  Examination reports have revealed the knee to be stable on testing.  Accordingly, a higher or separate rating under Diagnostic Code 5257 is not warranted.  The Board has also considered whether there are any other appropriate diagnostic codes applicable to the Veteran's left knee disability that could result in a higher evaluation than already assigned.  However, as the Veteran's left knee disability has not been manifested by ankylosis, dislocation of semilunar cartilage, or malunion or nonunion of tibia and fibula, Diagnostic Codes 5256, 5258, and 5262 do not apply.  38 C.F.R. § 4.71a (2011).

With respect to the right knee disability, the Board also notes that the most probative evidence of record demonstrates that flexion has been limited to 90 degrees at worst and extension has been limited to 5 degrees at worst, even considering complaints of pain.  Such findings do not support even a 10 percent rating under Diagnostic Codes 5260 or 5261.  In addition, the most probative evidence reflects the Veteran's right knee has been stable during the course of the claim.  Thus, a higher or separate rating under Diagnostic Code 5257 is not warranted.  However, the Board notes that MRI reports have shown since 2002 that the Veteran has a torn medial meniscus of the right knee, and has had repeated effusion of that knee.  Due to other health conditions, the Veteran did not have the tear operated on and it has been shown on subsequent MRIs.  

While the Veteran has reported locking of that knee in the past, more recent examinations have not revealed such complaints.  Nevertheless, the Veteran has had repeated effusion of the right knee as well as crepitus and painful motion.  Although the MRI does not show "dislocated semilunar cartilage", the Board will consider his disability analogously under Diagnostic Code 5258 to determine whether a higher rating is warranted.  Upon consideration of the evidence, and after resolving all doubt in the Veteran's favor, the Board finds that the objective evidence of a torn medial meniscus, when coupled with objective evidence of effusion, crepitation, and painful motion as well as his subjective complaints including instability, more nearly approximate a 20 percent rating under Diagnostic Code 5258 than the 10 percent rating assigned under Diagnostic Code 5010.  Accordingly, the more favorable diagnostic code to evaluate the Veteran's right knee disability under is Diagnostic Code 5258, and a 20 percent rating under that Code is granted from January 25, 2002.  However, the Veteran's right knee disability has not been manifested by ankylosis or malunion or nonunion of tibia and fibula to warrant consideration of Diagnostic Codes 5256 and 5262.  38 C.F.R. § 4.71a (2011).

The Board has considered the Veteran's contentions with respect to his knee disabilities but concludes that the medical findings on examination are of greater probative value than the Veteran's contentions regarding the severity of his left and right knee disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the left knee disability and in excess of the 20 percent rating being assigned for the right knee disability.  

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

ORDER

Entitlement to an initial evaluation of 20 percent, for post traumatic arthritis of the right knee with meniscal tear is granted from January 25, 2002, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for arthrosis/arthritis of the left knee is denied. 


REMAND

While further delay is regrettable, additional evidence is needed with respect to the claim for service connection for a lumbar spine disability. 

The Veteran contends that his current lumbar spine disability resulted from injury during service or from his service-connected knee disabilities.  During service, the Veteran had outpatient treatment in November 1973 for abdominal and low back pain, vomiting, and weakness.  A clinician listed impressions of possible urinary tract infection and strain.  Records of treatment for lower extremity injuries in 1973, 1974, and 1975 are silent for any reports of low back symptoms.  On a September 1976 service separation examination, the examiner found no spine abnormality.

After active service, in reserve service in May 1979, the Veteran completed a medical history and had a medical examination.  He checked no for history of recurrent back pain and yes for history of trick or locked knee.  The examiner checked normal for the condition of the Veteran's spine.

In an August 1986 letter, a private chiropractor indicated that the Veteran had spinal injuries, and that a May 1986 motor vehicle accident (MVA) had made the Veteran unable to work.  The chiropractor noted that the rear end collision had sufficient impact force to break the seat in which the Veteran sat.

In February 1987, the Veteran received VA outpatient treatment for low back pain.  He reported that he bent down to pick up keys and felt a pull in his low back.  He related a history of an MVA in May 1986.  He indicated that in August 1986 he resumed his work, which required stacking 35-pound boxes.  He stated that he developed back pain, and was off from work again for several months.  The VA clinician noted low back muscle spasm, and listed impressions of possible mild back sprain and low back pain syndrome.

In March 1998, a private orthopedic surgeon stated that the Veteran had lumbosacral pathology and right knee derangement and degenerative changes that produced impairment and warranted some work restrictions.

In VA treatment in April 2002, the Veteran reported having low back pain with deep breaths.  A clinician indicated that he suspected bronchial narrowing or atypical pneumonia, and recommended a pulmonary consultation.  In May 2002, the Veteran reported a history of knee injuries during service in the 1970s, and back injury in 1996.

Private lumbar spine MRI taken in November 2004 showed subtle bulges of the discs at L4-L5 and L5-S1.  Private treatment records from 2005 and 2006 show findings of mechanical back pain and lumbar radiculopathy.  Private treatment notes from April 2008 reflect the Veteran's report of worsening back pain that radiated down both legs.  Lumbar spine MRI showed degenerative changes and disc protrusion at L4-L5.

In the November 2008 Travel Board hearing, the Veteran stated that treating clinicians had told him that knee problems can cause back problems.  He reported that he has a severe back problem, manifested by severe, persistent pain.

VA treatment records from 2009 and 2010 were added to the claims file.  The Veteran has indicated that he works as a clerk at a VA Medical Center (VAMC).  In October 2009, he was seen at triage at that VAMC after he was in an MVA.  He reported neck pain and stiffness and lower back pain.  He indicated that the accident was not bad.  No imaging or treatment was performed as a result of the triage.  In treatment later in October 2009, the Veteran reported that he had chronic neck and low back pain, and that the neck pain had worsened following the MVA earlier that month.  He related present symptoms of pain in his neck and lower back, and in his right shoulder, radiating down his right arm.  He stated that since the accident he had increased urinary urgency and frequency.  The treating clinician's assessment was cauda equina syndrome or other epidural spinal compression.  Lumbar spine MRI performed in October 2009 showed no significant compression of the conus or cauda equina.  There was evidence of moderate degenerative changes of the lumbar spine, and of intervertebral disc bulges.  Treatment notes from March and May 2010 reflect the Veteran's reports of ongoing low back pain.

The Veteran had a VA spine examination in December 2010.  The examiner reported having reviewed the Veteran's claims file.  The examiner described the Veteran's lumbar spine disability as degenerative disc disease, with bulging discs.  The examiner provided the opinion that it is less likely than not that the current lumbar spine disability is caused by or a result of events during his service or his service-connected bilateral knee disabilities.  The examiner stated that the current back condition was not likely related to the knee condition, but was likely due to a direct insult to the back.  The examiner noted that the Veteran's service treatment records did not show chronic low back symptoms, that there were no low back complaints on the reserve service examination in 1979, and that back pain was reported following the 1986 MVA.

However, the examiner did not adequately address whether the Veteran's lumbar spine condition is aggravated (permanently worsened beyond normal progression) by the bilateral knee disabilities.  Accordingly, the December 2010 examination report should be returned to the examiner for a clarifying opinion.

Accordingly, this issue is REMANDED for the following action.

1.  Return the claims file and the December 2010 VA spine examination report to the examiner who conducted that examination, if available.  Following review of the claims file, the examiner should provide an addendum reflecting an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's lumbar spine disorder is aggravated (permanent worsening of the underlying disorder) by the Veteran's service connected bilateral knee disabilities.  If the examiner concludes that the knee disabilities aggravate the underlying lumbar spine disorder, the examiner should attempt to quantify the degree of aggravation if possible.  If the December 2010 examiner is not available, the claims file should be provided to another examiner of similar or greater qualification to obtain the requested opinion.  If a physical examination is deemed necessary to provide the requested opinion, one should be scheduled.

2.  After completion of the above, review the expanded record and determine if the claim can be granted.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


